                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       Civil No.: 17-2263(DSD/BRT)

Honora Tremaine Patterson,

                   Plaintiff,

v.                                                         ORDER

Emmanual Kintu, et al.,

                   Defendants.



     This matter is before the court upon pro se plaintiff Honora

Tremaine Patterson’s objections to the January 28, 2019, report and

recommendation (R&R) of Magistrate Judge Becky R. Thorson.             Based

on a review of the file, record, and proceedings herein, and for

the following reasons, the court adopts the R&R in its entirety.

     The   court    reviews     the   R&R   de   novo.   See   28   U.S.C.   §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); D. Minn. LR 72.2(b). After

a thorough review of the file and record, the court finds that the

R&R is well-reasoned and legally correct.

     The background of this excessive force case, brought under 42

U.S.C. § 1983, is fully set forth in the R&R, and the court will

not repeat it here.      Patterson objects to the magistrate judge’s

recommendation that the court grant defendants’ motion for summary

judgment and that Patterson’s claims be dismissed with prejudice.

Specifically, Patterson argues that the magistrate judge showed

bias and favoritism toward defendants and made false factual

findings in defendants’ favor.
       To succeed on an excessive force claim under § 1983, Patterson

must show that the force used was not “applied in a good-faith

effort to maintain or restore discipline” or that it was applied

“maliciously and sadistically for the very purpose to cause harm.”

Hudson v. McMillian, 503 U.S. 1, 6 (1992); see also Irving v.

Dormire, 519 F.3d 441, 446 (8th Cir. 2008).              Patterson contends

that the magistrate judge was biased against him due to his

extensive prison disciplinary record.           Any mention of Patterson’s

past disciplinary record in the R&R, however, was used to show that

prison officials reasonably believed that the force applied in

securing his cell was necessary and administered in a good-faith

effort to maintain or restore discipline.

       Patterson also argues that the magistrate judge relied on

false factual statements and did not view the facts in the light

most   favorable    to   him,   as   the    non-moving   party.    The   court

disagrees.      The court is satisfied that the magistrate judge

applied the proper summary judgment standard and relied on facts

contained     in   the   record      rather   than   false   or   unsupported

allegations, conclusory statements, or statements contradicted by

the record.    As a result, the R&R must be adopted.

       Accordingly, based on the above, IT IS HEREBY ORDERED that:

       1. Patterson’s objections [ECF No. 110] to the R&R are

overruled;

       2.   The R&R [ECF No. 108] is adopted in its entirety;


                                        2
     3.   Defendants’ motion for summary judgment [ECF No. 63] is

granted; and

     4.   This matter is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 27, 2019


                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                 3
